Citation Nr: 1810643	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO. 14-27 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD)

2. Entitlement to a total disability rating based on individual unemployability (TDIU)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P. Timmerman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from April 1967 to April 1970. 

This case is before the Board of Veterans' Appeals (Board) on appeal from January and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.


FINDINGS OF FACT

1. Throughout the period on appeal, the Veteran's PTSD has been characterized by no more than occupational and social impairment with deficiencies in most areas.

2. Since December 5, 2004, the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his PTSD.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 70 percent for PTSD have not been met. 38 U.S.C. § 1110, 1131, 1155, 5107 (2012); 38 C.F.R. § 3.102, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).

2. The criteria for a TDIU have been met. 38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's PTSD is currently rated at 70 percent. In March 2013, the Veteran filed a claim for increased compensation based on unemployability, which the RO also treated as an initial increased rating claim. The Veteran claims: 1) that his PTSD should be rated at 100 percent based on his symptomatology, and 2) that regardless of his symptoms, he is entitled to a total disability rating based on his inability to secure or maintain substantially gainful employment. The Board finds that the Veteran's symptoms do not constitute disability more severe than occupational and social impairment with disabilities in most areas, and so do not warrant a rating in excess of 70 percent. However, the Board finds that the Veteran's PTSD does prevent him from securing or maintaining substantially gainful employment. Therefore a TDIU is warranted.

Legal Framework

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule. 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7. In addition, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found. Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination. 38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

Psychiatric impairment is rated according to the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130. Under that formula, a 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, one's own occupation, or one's own name.

When determining the appropriate disability rating to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004). Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology, and the plain language of the regulation makes it clear that a Veteran's impairment must be "due to" those symptoms, and that a Veteran may only qualify for a given rating by demonstrating the particular symptoms associated with that percentage disability, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118.

For Veterans examined prior to August 4, 2014, another factor for consideration is the Global Assessment of Functioning (GAF) score under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition. GAF scores evaluate the Veteran's "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994)); see also Richard v. Brown, 9 Vet. App. 266 (1996). However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue. Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).

Of note here, a GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, or occasional panic attacks) or moderate difficulty in social, occupational, or academic functioning (e.g., few friends, or conflicts with peers or co-workers). American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

Evidence and Analysis

I. Increased Rating for PTSD

As noted above, the Board finds that throughout the claim period the Veteran's PTSD has been manifested by no more than occupational and social impairment in most areas. The Veteran's PTSD has not risen to the level of total occupational and social impairment at any time.

VA medical records in this regard reflect that the Veteran reported suicidal ideation throughout most of 2012. He also reported difficulty forming and maintaining relationships; difficulty with work due to authority issues; mood disturbances; trouble sleeping; depression; trouble concentrating; a sense of foreshortened future; irritability and angry outbursts; hypervigilance; discomfort in crowds; nightmares; and flashbacks. In May, the Veteran reported that he had retired recently from his job in maintenance at a local high school. He reported that his symptoms made it difficult to do work and to take care of things at home. However, a September 2012 VA examination indicates that he was capable of housework, and the Veteran reported in December that he was spending most of his time doing housework and getting his home ready for winter. In September, the Veteran also reported that he had a strong family support system.

The September 2012 VA examiner stated that the Veteran's symptoms comprised "occupational and social impairment with deficiencies in most areas," and recorded a GAF score of 60, indicating moderate symptoms. The Veteran reported that he was divorced and lived alone. He was not involved in any community activities. The examiner noted the following symptoms: anxiety; suspiciousness; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting. The examiner noted that the Veteran did not like crowds and had difficulty driving due to anxiety and road rage, but that he was capable of housework and routine self-care.

According to a December  2012VA Medical Center (VAMC) record, the Veteran began taking medication toward the end of the year, and reported improvement. He reported sleeping seven to eight hours per night, and less frequent depressive moods. In sum, the record reflects that in 2012, although the Veteran experienced serious symptoms such as suicidal ideation, trouble forming and maintaining relationships, difficulty concentrating, and difficulty with work due to authority issues, he nevertheless maintained the ability to perform self-care, domestic chores, and significant house work, such as wintering his home. In addition, toward the end of the year, his sleep had begun to improve.

The picture remained much the same from 2013 to 2016. Although the Veteran's symptoms occasionally worsened or improved, nevertheless his overall disability picture remained consistent with the criteria for a 70 percent rating.

At a VA psychiatric appointment in March 2013, the Veteran reported that his mood was normal and he continued to sleep seven to eight hours per night. The VA practitioner recorded that the Veteran denied other mood or PTSD symptoms. The Veteran reported that he spent most of his time doing housework or taking walks.

At a July 2013 VA examination, the examiner noted that "[the Veteran] doesn't appear much changed from his last psychiatric rating evaluation from seven months ago." The examiner recorded the following symptoms: anxiety; suspiciousness; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and suicidal ideation. However, the examiner noted elsewhere that the Veteran did not report current suicidal ideation, only a history. The Veteran also reported that one reason he preferred to be alone was because he was afraid he might harm someone. The examiner stated that the Veteran's symptoms comprised "occupational and social impairment with deficiencies in most areas," and recorded a GAF score of 55, indicating moderate symptoms. The Veteran reported that he lived alone, that he had resumed contact with his children, and that his relationships with them had gotten a lot better. He reported that he spent most of his time working on his house, his garden, a trailer he picked up, and his son's boat. He reported that he had been retired for eight years. He also reported that he had "never been able to work with others." The Veteran reported discomfort in crowds or groups of people and difficulty driving due to anxiety. The examiner indicated that the Veteran had almost no recreational activities, but that he was capable of routine self-care. The examiner also gave his opinion that the Veteran was not unemployable, and that "he might be able to hold a part time job that is by himself."

At a May 2014 VA psychiatric appointment, the Veteran reported that his mood had worsened recently, that he felt very isolated, and that he had been experiencing suicidal ideation. He reported that his sleep had worsened, and that he was only getting four to five hours per night. He reported that he continued to have nightmares. He also reported that he continued to work on his old car sometimes, which he enjoyed.

At an August 2015 VA psychiatric appointment, the Veteran reported mood disturbances that had worsened with alcohol consumption and then improved when he stopped drinking again within the month before the examination. His sleep had also improved, returning to seven to eight hours per night. He continued to report instances of suicidal ideation, occasional nightmares, and flashbacks. He reported keeping in touch with his daughter (who had told him to quit drinking) and that he enjoyed working on his car. The VA psychiatrist noted that his mood was euthymic.

The Veteran reported good mood and sleep at VA psychiatric appointments throughout most of 2016. Nevertheless, he reported that he continued to wake up due to nightmares occasionally, though much less than before. At appointments in February and August, he denied other PTSD symptoms. At a September appointment, the VA practitioner noted that the Veteran "isolates a good deal" and "has a reasonably good relationship with his kids."

Taken as a whole, the medical record reflects that the Veteran's PTSD symptomatology stayed roughly the same from 2012 to 2013, with the exception of notable improvements in sleep and in the Veteran's relationships with his children. Then, in 2014 and 2015, the Veteran's symptoms worsened slightly. He reported sleeping less and drinking more, which correlated with worsened mood. These symptoms began to abate again when he reduced his drinking in August 2015. His improved sleep and relationships with his children continued throughout 2016. Despite these encouraging developments, throughout the entire period the Veteran consistently reported serious symptoms such as suicidal ideation, nightmares and flashbacks, social isolation, and fear that he would harm someone. At the same time, he consistently gave indications that he did not suffer total impairment. For instance, he consistently reported that he was capable of self-care, that he spent his time doing housework, that he enjoyed working on his old car, and that he also did work in his garden, on a trailer he picked up, and on his son's boat. The Board finds that such activities are inconsistent with a finding of total occupation and social impairment.

In contrast to the Veteran's consistent history of symptomatology from 2012 to 2016, his testimony at a November 2017 hearing before the Board seems to reflect a much more severe disability picture. However, the Board finds that the Veteran's testimony is not credible, based on: 1) its perfunctory and rote nature, and 2) its marked inconsistency with the entirety of the evidence of record.

At the hearing, the Veteran testified that he experienced or exhibited a series of symptoms significantly more severe than those he had reported or exhibited at VA examinations and psychiatric appointments throughout the claim period. However, the majority of this testimony was given in rote responses to three leading questions his representative posed to him near beginning of the hearing:

VFW REP:	Do you have issues with social and occupational impairment, grossly inappropriate behavior, or danger to others and yourself?
VETERAN:		Yes.
VFW REP:	Okay. Do you often find yourself disorientated from time, to places, you miss appointments?
VETERAN:		Yes.
VFW REP:	Do you have trouble remembering daily things, like your hygiene? Do the days run together?
VETERAN:		Yes I do.

The Board observes that the language of these questions closely mirrors the language of the rating schedule criteria for 100 percent disability, e.g.: "Total occupation and social impairment, due to such symptoms as . . . grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss . . . ." The Veteran, by responding "yes" to the representative's questions, did not so much give an account of his symptoms as an interpretation of them. Instead of testifying to what he actually experienced, he merely gave his assent to a particular characterization of his symptoms which seemed narrowly tailored to trigger a rating of 100 percent.

Later in the hearing, in response to questioning by the undersigned, the Veteran also testified to experiencing visual and auditory hallucinations:

JUDGE:	When we think about the criteria for 100 percent, the symptoms that are listed as an example of the types of things that somebody might experience consistent with the rating for 100 percent, they're pretty severe. And they include things, for example like auditory or visual hallucinations. Do you ever feel as though you are hearing things that aren't there, or seeing things that aren't really there?
VETERAN:	Yes. A lot of times I can catch movement and there's nothing there.
JUDGE:	Okay. Could you describe for me an example of the time when that's happened?
VETERAN:	A lot of times I spend the mornings out on the porch having my coffee. And a lot of times I catch a movement. I kind of look and there's just like nothing there. I can hear things, and like there's nothing there. Sometimes it's like I hear voices.

The Board observes that, like the testimony discussed above, this testimony was elicited by a leading question, which does not in and of itself render the response nonprobative. However, in framing the question thusly, the Veteran was made aware of precisely what was at stake in his answer-"no" would indicate that he did not experience a symptom severe enough to warrant a 100 percent rating, "yes" would indicate that he did. Finally, although the Veteran did respond with more than a simple "yes," his testimony was nevertheless mostly generic. In response to the question "do you see or hear things that aren't there?" the Veteran essentially answered "sometimes I think I see or hear something, and there's nothing there."

In contrast with the testimony so far discussed, the rest of the Veteran's hearing testimony paints a fuller picture, and more nearly accords with the broader evidentiary record. For instance, the Veteran testified to experiencing suicidal ideation, irritability, nightmares, discomfort around people, and memory impairment. He testified that he could "become very hostile" with people with little provocation. He testified that his dislike of being around people partly caused him to leave his job and to live alone. He testified that in a typical day  "I get up when I feel like getting up," and worked on projects at home. He testified that he had a race car that he worked on, and that he also worked on and cleaned his property. Like the rest of the evidentiary record discussed above, this testimony reflects that the Veteran experienced very serious symptoms, such as suicidal ideation, fear of harming others, and loss of memory. At the same time, the testimony reflects that the Veteran retained a significant level of functionality, as evidenced by his ability to do housework and to pursue projects such as working on his race car.

In light of the perfunctory and rote nature of the Veteran's testimony regarding symptoms warranting a rating of 100 percent, and in light of the marked consistency of the entirety of the record, which accords with the majority of the Veteran's hearing testimony, the Board finds that the Veteran's testimony regarding his more severe symptoms is not credible. The Board finds that the record, taken as a whole, consistently reflects a disability picture manifested by no more than occupational and social impairment with deficiencies in most areas. Therefore, a rating in excess of 70 percent is not warranted.

II. TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of one disability that is rated at least 60 percent disabling. 38 C.F.R. § 4.16(a). As the Veteran's PTSD is currently rated at 70 percent, he has met the percentage requirement in this case. 

The remaining question is whether the Veteran's PTSD precludes him from securing and following a substantially gainful occupation. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). The fact that a Veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed. Id. at 363. Thus, the central question is whether a Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, and not whether a Veteran could find employment. Id. Consideration may be given to a Veteran's education, training, and special work experience, but not to his age or to impairment caused by non-service-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran graduated high school and attended some community college, but did not obtain a degree. At the December 2012 VA examination, he reported that after service he held various jobs, including as a mechanic and a bus driver. Most recently, he had been employed for twenty-four years as a maintenance worker at a high school. He reported at the exam that he had left that job eight years previous. The Veteran also reported that he had always had trouble keeping jobs, because he couldn't get along with people. Similarly, at a May 2012 VA psychiatric appointment, the Veteran reported that he had consistently had authority issues and other interpersonal issues at work, and that he had south out situations where he could work mostly by himself. At the July 2013 VA examination, he also reported that he had never been able to work with others.

In addition, at the July 2013 VA examination and at the November 2017 Board hearing, the Veteran testified that he left his job as a bus driver in part because he could no longer cope with the people at his work. At the hearing, the Veteran did testify that he left his job because he no longer had to support his children once they left home. However, the Board finds that although his children moving out allowed him to leave his job, the reason he left it was his discomfort being around people. For instance, the Veteran testified that "when [my kids] were out on their own I was just done. I had enough, as far as the back stabbing and the lies, and how I was treated. . . . The biggest problem is I don't want to be around people."

Finally, the Board notes that the July 2013 examiner opined that the Veteran "does not appear to be completely unemployable due to PTSD. He might be able to hold a part time job that is by himself." In light of the Veteran's consistent ability to do housework and his consistent maintenance of projects such as work on a race car, a trailer, and a boat, the Board agrees with the examiner's assessment that the Veteran is not completely unemployable. However, the relevant standard is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his disability. The word "gainful" means "serving to increase wealth or resources." Oxford English Dictionary, https://en.oxforddictionaries.com/definition/gainful (last visited Feb 9, 2018). 

The Board notes that the Veteran's education and experience qualify him for positions similar to those he actually held as a bus driver and a maintenance worker. Full time work in such a position might suffice to provide the Veteran with necessary financial support, but it is unlikely that it could serve to actually increase the Veteran's wealth or resources. So much less part time work. Therefore, granted that the Veteran is capable of securing and holding part time work in such a position, the Board finds that this nevertheless would not constitute substantially gainful occupation. Therefore, a TDIU is warranted throughout the entirety of the appeal period. 


ORDER

A rating in excess of 70 percent for PTSD is denied.

A TDIU is granted, effective May 9, 2012.


____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


